            Case 6:21-cv-00450-ADA Document 1 Filed 04/30/21 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


  FOOTHILLS IP LLC,

                 Plaintiff                           Case No. 6:21-cv-450


                 v.                                  JURY TRIAL DEMANDED


  AARON'S, LLC d/b/a AARON'S
  SALES & LEASE OWNERSHIP,
  INC.,

                Defendant.



                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Foothills IP LLC (“Foothills” or “Plaintiff”) files this Complaint for

patent infringement against Aaron's, LLC d/b/a Aaron’s Sales & Lease Ownership,

Inc. (“Aaron’s” or “Defendant”), and alleges as follows:

                              NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under 35 U.S.C. § 1 et

seq.

                                        PARTIES

       2.       Foothills is a limited liability company organized and existing under the

laws of the State of Colorado.

       3.       Upon information and belief, Aaron’s is a corporation organized and

existing under the laws of the State of Georgia, with a place of business at 9616 N

Lamar Blvd, Austin, Texas 78753 and can be served through its registered agent, on
           Case 6:21-cv-00450-ADA Document 1 Filed 04/30/21 Page 2 of 10




Corporation Service Company d/b/a CSC-Lawyers Inco at 211 E. 7th Street Suite 620

Austin, TX 78701. Upon information and belief, Defendant uses, sells, and leases

products and services throughout the United States, including in this judicial district.

                            JURISDICTION AND VENUE

      4.       This Court has original jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

      5.       This Court has personal jurisdiction over Defendant because, among

other things, Defendant has committed and/or participated in the commission of

patent infringement in violation of 35 U.S.C. § 271 in this judicial district and

elsewhere that led to harm and injury to Plaintiff.

      6.       Venue is proper in this District under 28 U.S.C. § 1400(b). Defendant is

registered to do business in Texas, and on information and belief, has performed

activities (including using the Accused Products) that infringe the Patents.

Defendant has a regular and established place of business in this District.

                    OVERVIEW OF THE ACCUSED PRODUCS

      7.       Defendant used Accused Products (defined below) in the United States

during the time period from April 30, 2015 to July 1, 2017. Accused Products include

the ‘456 Accused Products and the ‘862 Accused Products. Defendant’s use of the

Accused Products includes use by its employees and contractors, internal testing and

evaluation, and leasing of computer devices (including Accused Products) to third

parties, during the above referenced time period and within the United States.

      8.       Whenever any of the Accused Products was used by itself, or by its

lessees, Defendant controlled the operation and use of the Accused Product.

COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 2
           Case 6:21-cv-00450-ADA Document 1 Filed 04/30/21 Page 3 of 10




                                    COUNT I
                    (Infringement of U.S. Patent No. 5,815,456)

      9.       Plaintiff incorporates the above paragraphs as though fully set forth

herein.

      10.      Plaintiff owns by assignment all rights, title, and interest in U.S. Patent

No. 5,815,456 (the “‘456 Patent”). A copy of the ’456 Patent is attached as Exhibit 1.

The ’456 Patent was duly and legally issued by the United States Patent and

Trademark Office on September 29, 1998.

      11.      On information and belief, Defendant purchased and has used

(including internal use and leasing to others) certain devices, including the ’456

Accused Products (defined below), such devices including without limitation

computers, such as laptop computers, desktop computers that include an Accused

Memory Controller Component (defined below). Defendant’s use of the ’456 Accused

Products, within the United States and during the time period of April 30 to June 19,

2016 has directly infringed, literally and/or under the doctrine of equivalents, one or

more claims of the ’456 Patent. Accused Memory Controller Components include at

least the following graphics processing unit (GPU) devices: NVIDIA GeForce GTX

1080, GeForce GTX 980 and GeForce GTX 750 Ti products, as well as all iterations,

versions and variants of these products having the same relevant functionality,

including the same functionality noted herein. NVIDIA GeForce GTX 1080 (used

herein as an exemplary Memory Controller Component) includes a plurality of Video

RAM (VRAM) modules (“first and second memory banks”) having input/output

terminals for accessing memory by the processor of the GPU. Accused ‘456 Products


COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 3
        Case 6:21-cv-00450-ADA Document 1 Filed 04/30/21 Page 4 of 10




means all Defendant devices (including all computer devices and products referenced

above) that include an Accused Memory Controller Component that have been used

(including without limitation all products and devices used by Defendant’s employees

and contractors, all products and devices used for internal testing, and including all

products that were owned or controlled by Defendant and leased to others) by or on

behalf of the Defendant after April 30, 2015 and on or before June 19, 2016. ‘456

Accused Products specifically include, without limitation, the computers leased by

Defendant         during        the       above         time        period.        See

https://www.aarons.com/electronics/desktop-monitors/.     ‘456   Accused      Products

include, without limitation, the following listed computers: ASUStek ROG GX800,

ROG G501, ROG GL552, ROG G751, Acer Predator 15 and 17, MSI GT80 Titan, and

Gigabyte P35X.

      12.    Upon information and belief, Defendant used at least one of the above

listed computers during the time period from April 30, 2015 through June 19, 2016.

      13.    The ’456 Accused Products satisfy all claim limitations of one or more

claims of the ’456 Patent. A claim chart comparing exemplary independent claim 21

of the ’456 Patent to a representative ’456 Accused Product (a Computer that includes

an NVIDIA GTX-1080) is attached as Exhibit 3. Each element of claim 21 is found

in the representative ’456 Accused Product that includes the representative Accused

Memory Controller Component, the NVIDIA GTX-1080. See Exhibit 3.

      14.    Referring to Exhibit 3, the charted exemplary Accused Memory

Controller Component, which is included in Defendant computers and/or graphics



COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 4
          Case 6:21-cv-00450-ADA Document 1 Filed 04/30/21 Page 5 of 10




cards, is representative. The chart should therefore be viewed and understood as

illustrating implementation as to not only an exemplary ’456 Accused Product, but

also each of the ’456 Accused Products.

      15.     By using the ’456 Accused Products, in the United States and during the

above defined time period, Defendant has injured Plaintiff and is liable for

infringement of the ’456 Patent pursuant to 35 U.S.C. § 271. As a result of

Defendant’s infringement of the ’456 Patent, Plaintiff is entitled to monetary

damages in an amount adequate to compensate for such infringement, but in no event

less than a reasonable royalty, together with interest and costs as fixed by the Court.

      16.     Claim 21 of the ’456 Patent recites:

21. A method of operating a memory including first and second memory banks and a
plurality of data input/output terminals, comprising the steps of:

accessing the first memory bank through a first subset of the plurality of data
input/output terminals; and

substantially simultaneously accessing the second memory bank through a second
subset of the plurality of data input/output terminals, and wherein the first memory
bank access is controlled by a first read-write signal, and the second memory bank
access is controlled by a second read-write signal.


      17.     As explained above, Defendant has infringed at least claim 21 of the ‘456

Patent.

      18.     The ’456 Accused Products include (or incorporate) at least one of an

NVIDIA GeForce GTX 1080, a GeForce GTX 980, and a GTX 750 Ti component.




COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 5
          Case 6:21-cv-00450-ADA Document 1 Filed 04/30/21 Page 6 of 10




      19.     Defendant has used the ’456 Accused Products to perform a method of

operating a memory including first and second memory banks and a plurality of data

input/output terminals, as illustrated in the claim chart in Exhibit 3.

      20.     The ’456 Accused Products have been used by Defendant, during the

above referenced time period, to access a first memory bank through a first subset of

a plurality of data input/output terminals and substantially simultaneously accessing

a second memory bank through a second subset of the data input/output terminals.

The first memory bank access was controlled by a first read-write signal and the

second memory bank access was controlled by a second read-write signal. See Exhibit

3.

      21.     Defendant’s use of the ’456 Accused Products, within the United States

and during the above referenced time period, satisfies each and every element of at

least claim 21 of the ’456 Patent. Thus, Defendant has infringed at least claim 21 of

the ’456 Patent, either literally or under the doctrine of equivalents.

      22.     Plaintiff has been damaged by Defendant’s infringing activities.

                                         COUNT II
                          (Infringement of U.S. Patent No. 6,057,862)

      23.     Plaintiff incorporates the above paragraphs as though fully set forth

herein.

      24.     Plaintiff is the owner, by assignment, of U.S. Patent No. 6,057,862 (the

“’862 Patent”), which issued on May 2, 2000. A copy of the ’862 Patent is attached as

Exhibit 2.




COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 6
         Case 6:21-cv-00450-ADA Document 1 Filed 04/30/21 Page 7 of 10




       25.    The ’862 Patent was duly issued in full compliance with Title 35 of the

United States Code.

       26.    Defendant has infringed one or more claims of the ’862 Patent under 35

U.S.C. § 271 by using the ’862 Accused Product in the United States without

authority, as described herein.

       27.    Claim 15 of the ’862 Patent recites:

      15. A method for organizing a computer system having a common display memory
and main memory, comprising:

providing a plurality of memory subsystems within said common display memory and main
memory, each memory subsystem having a dedicated memory channel;

providing a memory channel data switch and controller (DSC) unit coupled to each of said
memory subsystems through said dedicated memory channels; and

providing a plurality of processor and/or peripheral subsystems including a
graphics/drawing and display (GDD) subsystem and a central processing unit (CPU)
subsystem controller unit, each of said processor and/or peripheral subsystems coupled to
said memory channel data switch and controller unit;

wherein said providing a plurality of processor and/or peripheral subsystems including a
graphics/drawing and display (GDD) subsystem and a central processing unit (CPU)
subsystem controller unit, each of said processor and/or peripheral subsystems coupled to
said memory channel data switch and controller unit.

       28.    Defendant has infringed at least claim 15 of the ’862 Patent.

       29.    The ’862 Accused Product means all devices (and any products) that

include an Accused GPU Component that are used (including without limitation

products and devices used by Defendant employees and contractors, products and

devices used for internal testing, and including devices and products that are owned

or controlled by Defendant and leased to others) by or on behalf of the Defendant

during the time period from April 30, 2015 to July 1, 2017. The ’862 Accused Products

specifically include computers that include NVIDIA GPUs, such as the computers

COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 7
        Case 6:21-cv-00450-ADA Document 1 Filed 04/30/21 Page 8 of 10




referenced in Exhibit 4. ’862 Accused Products include, without limitation, the

following listed computers: HP Omen, Lenovo Legion and Yoga computers, Gigabyte

X7DT v6, MSI GS43VR Phantom Pro, GT73VR Titan Pro 4K GeForce GTX1080, Acer

Predator 17X and 21X, Asus ROG GX800 and ROG G800 computers.

      30.    Defendant used at least one of the above-referenced computers during

the above referenced time period.

      31.    Defendant leased to others at least one of the ’862 Accused Products

during the above referenced time period.

      32.    Accused GPU Component means NVIDIA DGX-1 and Tesla P100

products, as well as all iterations, versions and variants of these products having the

same relevant functionality, including the same functionality noted herein. Referring

to Exhibit 4, the charted exemplary Accused GPU Component, which is included in

Defendant computers, is representative. The chart should therefore be viewed and

understood as illustrating implementation as to not only an exemplary ‘862 Accused

Product, but also each of the ’862 Accused Products. See the attached claim chart in

Exhibit 4.

      33.    The ’862 Accused Products, when used during the above referenced time

period, provided a plurality of memory subsystems within a common display memory

and main memory, each memory subsystem having a dedicated memory channel. See

Exhibit 4.

      34.    The ’862 Accused Products, when used during the above referenced time

period, provided a memory channel data switch and controller (DSC) unit coupled to



COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 8
        Case 6:21-cv-00450-ADA Document 1 Filed 04/30/21 Page 9 of 10




each of said memory subsystems through said dedicated memory channels. See

Exhibit 4.

      35.    The ’862 Accused Product, when used during the above referenced time

period, provided a plurality of processor and/or peripheral subsystems including a

graphics/drawing and display (GDD) subsystem and a central processing unit (CPU)

subsystem controller unit. Each of the processor and/or peripheral subsystems were

coupled to the memory channel data switch and controller unit. See Exhibit PX-4.

      36.    Referring to the ’862 Accused Products, each processor and/or peripheral

subsystem was coupled to the memory channel data switch and the controller unit.

See Exhibit 4.

      37.    Defendant’s use of the ’862 Accused Products, within the United States

and during the above referenced time period, satisfies each and every element of at

least claim 15 of the ’862 Patent. Thus, Defendant has infringed at least claim 15 of

the ’862 Patent, either literally or under the doctrine of equivalents.

      38.    By using the ’862 Accused Products, in the United States and during the

above defined time period, Defendant has injured Plaintiff and is liable for

infringement of the ’862 Patent pursuant to 35 U.S.C. § 271. As a result of

Defendant’s infringement of the ’862 Patent, Plaintiff is entitled to monetary

damages in an amount adequate to compensate for such infringement, but in no event

less than a reasonable royalty, together with interest and costs as fixed by the Court.

      39.    Plaintiff has been damaged by Defendant’s infringing activities.




COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 9
        Case 6:21-cv-00450-ADA Document 1 Filed 04/30/21 Page 10 of 10




                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the Court enter judgment

against Defendant:

       1.     declaring that the Defendant has infringed the ’456 and the ’862

              Patents (the “Patents”);

       2.     awarding Plaintiff damages suffered as a result of Defendant’s

              infringement of the Patents;

       3.     awarding Plaintiff its costs, attorneys’ fees, expenses, and interest; and

       4.     granting Plaintiff such further relief as the Court finds appropriate.

                                   JURY DEMAND

       Under Fed. R. Civ. P. 38, Plaintiff demands trial by jury.



Dated: April 30, 2021                    Respectfully submitted,

                                         /s/ Isaac Rabicoff
                                         Isaac Rabicoff
                                         Rabicoff Law LLC
                                         5680 King Centre Dr, Suite 645
                                         Alexandria, VA 22315
                                         7736694590
                                         isaac@rabilaw.com

                                         ATTORNEYS FOR PLAINTIFF




COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 10
